Probate — Estate — Auctioneer — License An auctioneer handling the sale of real property for the administrator of an estate for a fee or commission is required to possess a license as a real estate broker or real estate salesman under the provisions of 59 O.S. 831 [59-831] — 59 O.S. 837 [59-837] (1961).  The Attorney General is in receipt of your letter of February 16, 1968, wherein you ask the following question: "Would an auctioneer handling the sale of real property for the administrator of an estate for a fee or commission be required to possess a license as a `real estate broker' or `real estate salesman' under the provisions of 59 O.S. 831 [59-831] to 59 O.S. 857 [59-857] (1961)?" You state in this letter your question has arisen because an auctioneer has claimed he was not required to possess a real estate license since he was selling real property for the administrator of an estate and such administrator was exempt under the law.  59 O.S. 838 [59-838] (1961), provides in pertinent part: "The provisions of this act shall not apply, and the terms `real estate broker' and `real estate salesman' as above defined, shall not include . . . . while acting as such, a receiver, trustee in bankruptcy, administrator, executor, or their attorney, or any person doing any of the acts specified in sections two or three of this act under the order of any court . . . ." From the above quoted section it appears that an administrator while settling an estate is not required to have a real estate license so long as he is selling the real estate himself. However, it appears that if any other person including an auctioneer sells real property for an administrator for a fee or commission, his act would be exactly the same as if he were selling the real property for any other individual on a commission or fee basis.  In our opinion to your commission dated October 25, 1956, we said: "In consideration of the statutory provisions above quoted, the Attorney General concurs in the conclusion of the Oklahoma Real Estate Commission that a person who, for an agreed `commission, fee or other valuable consideration' sells real estate for another at public auction to the highest bidder is a `real estate broker' within the meaning of Section 2, and hence is required to obtain a license as a real estate broker from the Oklahoma Real Estate Commission as provided in Section 1." It is the opinion of the Attorney General that your question be answered in the affirmative, an auctioneer handling the sale of real property for the administrator of an estate for a fee or commission is required to possess a license as a `real estate broker' or `real estate salesman' under the provisions of 59 O.S. 831 [59-831] to 69 O.S. 857 [69-857] (1961).  (W. J. Monroe)